DETAILED ACTION
An amendment was received and entered on 8/8/2022.  
 	Claims 1 and 4-10 remain pending.
Claims 6, 8, and 9 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 6) or invention (claims 8 and 9), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2020.
Claims 1, 4, 5, 7, and 10 are under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Hinkle (US 20180371465, claiming priority to US 62/264975, filed 12/9/2015).
Hinkle disclosed a 20mer antisense oligonucleotide (SEQ ID NO: 249) that comprised a functional equivalent of instant SEQ ID NO: 107.  Positions 1-17 of Hinkle SEQ ID NO: 249 were identical to instant SEQ ID NO: 107 except for position 5 which contains a U residue instead of a T residue, and positions 13 and 15 that comprise 5-methylcytosines instead of unmodified cytosine. See alignment below.
Instant SEQ ID NO: 107    1 GGACTAGATTGACTCAG 17
                            ||||:|||||||:|:||
Hinkle SEQ ID NO: 249     1 GGACUAGATTGACTCAGUGC 20

This oligonucleotide is disclosed as Oligo A-143087 at Table 3 on page 66 of the ‘465 document and at page 123 (fifth row) of the ‘975 priority document. Each document discloses a modified form of the oligomer (a 5-10-5 gapmer with 2’-O-methyl modified wings, a deoxynucleotide gap, and uniform phosphorothioate modification, see Table 2 in each document for definitions of upper and lower case designations in Table 3). The oligomer can be formulated in a pharmaceutical composition (see claim 48 of either document).  
The oligomer of Hinkle differs from an oligomer consisting of instant SEQ ID NO: 107 in that it comprises a uracil rather than a thymidine residue at position 5, it comprises 5-methylcytosines rather than cytosines, it lacks any LNA residue, and it comprises three extra nucleotides at the 3’-end.  However, those of ordinary skill in the art at the time of the invention appreciated that thymine and uracil had the same hydrogen bonding characteristics in the context of an antisense oligonucleotide in that are both complementary to adenine in the target.  Likewise, cytosine and 5-methylcytosine are also equivalents in their complementarity to guanine in the target. That is, one of ordinary skill appreciated thymine and uracil, and cytosine and 5-methylcytosine were exchangeable equivalents in the art of antisense oligonucleotides. See the ‘975 document at paragraph bridging pages 11 and 12, page 12, lines 26-29, page 13, lines 29-32, page 14, lines 1-5, and Table 2). Thus it would have been obvious to have substituted T for U and C for 5-mC in the oligomer of Hinkle.  
Hinkle also taught that gapmer wing segments could comprise LNA residues as an alternative to 2’-O-methyl groups.  See the ‘465 document at paragraphs 170-183, and the ‘975 document at page 32, line 27 to page 33, line 34, which passages indicate that the 5’ and 3’ wing segments may comprise LNA or 2’-OMe residues.  Therefore it would have been obvious to have modified Oligo A-143087 by substituting LNA wings for 2’-OMe wings to arrive at an oligomer consisting of LNA wings and a central DNA gap, absent evidence of secondary considerations commensurate in scope with the claims.
With regard to the difference in length between Hinkle SEQ ID NO: 249 and instant SEQ ID NO: 107,  Hinkle indicated that the oligomers of the invention may include “one of the sequences of Table 3 minus only a few nucleotides on one or both ends”.  Hinkle envisioned antisense polynucleotide agents having a sequence of at least 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 contiguous nucleotides derived from one of the sequences of Table 3. See the ‘465 document at paragraph 118, and the ‘975 document at page 20, lines 1-9. Accordingly, it would have been obvious to have arrived at a 17mer derived from Hinkle SEQ ID NO: 249 (Oligo A-143087 of Table 3), absent evidence of secondary considerations commensurate in scope with the claims, and there are only three possible species of that genus, all of which would have been immediately apparent to one of ordinary skill. Thus claims 1, 4, 5 and 7 were prima facie obvious.

Response to Arguments
Applicant's arguments, and the Declarations of Dr. Richard Klar and Dr. Frank Jaschinski, have been fully considered but they are not persuasive with regard to claims 1, 4, and 7.  Applicant’s arguments and the evidence of the Declarations were sufficient to overcome the rejection of claims 5 and 10, as discussed further below.
Applicant and Declarants raise five primary arguments against the rejection as follows.
1) One of skill reading Hinkle would not have selected SEQ ID NO: 249 for further modification because Hinkle disclosed 302 oligomers, and 102 of them showed better inhibitory activity than SEQ ID NO: 249 (see e.g. Jaschinski Declaration at paragraphs 4-6). 
2) It is unclear what motivation would have led the skilled artisan to truncate Hinkle's sequence at the 3' end by 3 nucleotides to arrive at a 17mer oligonucleotide.
3) It is unclear what would have motivated the substitutions of T for U at position 5, and the substitutions of C for 5-methylC at positions 13 and 15.
4) The claims require at least one LNA modification, Hinkle’s teachings embrace an astronomical number of possible modifications, and it is improbable that the functional advantage of LNA modifications of Applicant's SEQ ID NO:107 would have been found by routine optimization based on Hinkle's SEQ ID NO:249 due to the large number of variables (e.g., ASO sequence selection and modification, length, base substitutions), that were available before even testing LNA modifications.
5) Finally Applicant argues that the Declaration of Dr. Klar provides evidence of advantageous properties across the entire claimed genus compared to the closest disclosed ASO of Hinkle.
In response to 1), and Jaschinski paragraphs 4-6, , the Office notes that Hinkle taught that  modifications could be made to every one of the 302 oligomers in Table 3, such that there was no need to select any one of them. It would have been obvious to have modified any one of oligomers of Hinkle because each was a candidate inhibitor with demonstrated activity. As noted in the rejection, and pertinent to 2), Hinkle taught that the oligomers of the invention may include “one of the sequences of Table 3 minus only a few nucleotides on one or both ends”.  See the ‘465 document at paragraph 118, and the ‘975 document at page 20, lines 1-9. Thus one of ordinary skill could have immediately envisioned 17mer versions of any one of the 20mers in Table 3. Regarding the substitutions of T for U and C for 5mC (pertinent to 3) above), these are substitutions of art-recognized equivalents, one for the other, and there is no motivation required to render such a substation obvious (MPEP 2144.06). Moreover, Hinkle taught that “an antisense polynucleotide agent of the invention, may also comprise any one of the sequences set forth in Table 3 that is un-modified” (‘975 document at page 19, lines 30-34, and ‘465 document at [0117]). Thus one of skill would have further understood that C and 5mC were equivalents in the context of the invention.
Further in regard to 4), the use of LNAs, and the potentially astronomical number of possible variants of Hinkle, it is noted that Hinkle pointed specifically to gapmer oligomers that comprised a 5’ wing that comprised or consisted of LNA nucleotides (‘975 at page 32, lines 27-29, and gapmers in which the 3’ wing comprised or consisted of LNA nucleotides (‘975 at page 33, lines 24-26).  Hinkle made a similar disclosure regarding 2’-OMe gapmer wings page 33, lies 1-4 and 31-34, while also exemplifying 2’-OMe 5-10-5 gapmers in Table 3. Thus, although the disclosure of Hinkle embraces many possibilities, there was direct guidance toward embodiments within the scope of the instant claims, and it would have been obvious to have substituted LNA modifications for the 2’-OMe modifications in the exemplified oligomers. 
Regarding 5) and the evidence of unexpected results, the evidence provided in the Declaration of Dr. Klar is considered sufficient to overcome the rejections of claims 5 and 10. The data provided by Dr. Klar establishes that LNA gapmer oligonucleotides with at least 2 LNA residues in each wing provide a substantial increase in the amount of inhibition obtained relative to the closest prior art (SEQ ID NO: 249 of Hinkle in the form of a 5-10-5 2’-OMe gapmer) under the conditions of the assay. The prior art of record provides evidence consistent with an expectation of successfully improving inhibition by substituting LNAs for 2’-OMes.  Grünweller  (2003, of record) showed that an LNA-DNA-LNA gapmer having a 5nt-8nt-5nt design was 550-fold superior in suppressing VRl compared to an isosequential 2'-OMe gapmer (page 3192, penultimate sentence of first full paragraph, and last paragraph, and Fig. 4).  Kurreck (Nucl. Acids Res. 30(9): 1911-1918, 2002) synthesized a variety of antisense oligomers having the nucleobase sequence of the 18mer “DNA1”.  See Table 1 on page 1912. These included 20 different LNA-containing oligomers, 8 of which had LNA residues at the ends of the oligomer (within 5 nucleotides of each end, LNAs 11 and 14-20), and several oligomers comprising 2’-OMe modifications, including OMe 4, which was a 4-10-4 OMe gapmer. Of the oligomers disclosed by Kurreck, OMe 4 is the closest oligomer in terms of structural organization to Hinkle SEQ ID NO: 249 (a 4-10-4 OMe gapmer compared to a 5-10-5 OMe gapmer).  Kurreck LNA 17 is directly comparable to Kurreck OMe 4 (these are both 4-8-4 gapmers). LNA17 showed increased inhibition relative to OMe 4 (22% better than unmodified control relative to 10% better than unmodified control). See Table 1. This example, taken with the example of Grünweller , provides an expectation that LNA gapmers will outperform similarly organized 2’-OMe gapmers.  However, they do not provide a reasonable expectation that one would have observed the improved inhibition demonstrated in the Declaration of Dr. Klar.  The Declaration assays 17 different LNA gapmers having at least 2 LNA residues in each wing.  Each of these gapmers shows a larger improvement in inhibition, relative to the 5-10-5 2’-OMe oligomer of Hinkle, than the LNA gapmers of Kurreck relative to the 4-10-4 OMe gapmer of Kurreck (OMe 4). In fact most of the LNA gapmers of Kurreck show poorer inhibition than OMe 4 (see LNAs 11, 14, 15, 19, and 20). Taking the evidence of record into consideration, the Office finds that the Declaration of Dr. Klar is sufficient to overcome the rejections of claims 5 and 10 which require at least one LNA residue at each end of the claimed oligomer.
The Declaration of Dr. Klar is not sufficient to overcome the rejection of claims 1, 4, and 7 because the evidence provided is not commensurate in scope with the claims (see MPEP 716.02(d)). As noted above, the Declaration assays only gapmer oligomers that comprise at least 2 LNA residues in each wing. Contrary to Applicant’s assertion at page 8 of the response, penultimate sentence of first full paragraph, instant claims 1, 4, and 7 embrace a much broader genus of modification patterns than is represented in the Declaration.  Instant claims 1 and 7 do not limit the location(s) of the LNA(s) within the sequence of the oligomer, and instant claim 4 requires only a single LNA gapmer within 5 nucleotides of one end of the oligomer. The evidence of record provides no expectation that such oligomers would provide results superior to the 2’-OMe gapmer of Hinkle. Please note that every oligomer of Kurreck that comprised an LNA residue outside of the terminal 5 nucleotides of either end performed more poorly than the 4-10-4 2’ OMe gapmer (OMe 4). See LNAs 1-10, 12, and 13. Moreover, Dr. Jaschinski has declared  that it has been his “experience that merely adding LNAs to any selected ASO sequence does not predictably lead to an increase in potency of the resulting LNA-modified ASOs.” This is considered to apply to the instantly claimed oligomers as well.  Thus absent evidence of unexpected results commensurate in scope therewith, claims 1, 4, and 7 are not considered to distinguish over Hinkle.
Paragraphs 4-6 of the Declaration of Dr. Jaschinski are addressed above.  
Paragraphs 7-10 of the Declaration do not provide evidence sufficient to overcome the rejection. Paragraphs 7 and 8 rely on the teachings of the Hagedorn and Papargyri references to establish what would not have been obvious at the time of the invention. However, neither of these references was available as of the effective filing date of the claims, therefore they can only be relied upon to demonstrate inherent features and cannot be relied upon to provide evidence of what one of skill would have thought at the time of the invention. 
Paragraph 9 of the Declaration relies on Grünweller to provide evidence that “just adding LNAs will not automatically result in a good ASO”.  Declarant points to seven ASOs in Table 1, but provides no further indication of how Table 1 supports the assertion. In any case, the Office agrees and notes that the assertion is supported by the Kurreck reference as discussed above, and that this fact is relied on as evidence that claims 1, 4, and 7 are not commensurate in scope with the results of the Declaration of Dr. Klar. Declarant, as is Declaration paragraph 11 (“merely adding LNAs to any selected ASO sequence does not predictably lead to an increase in potency of the resulting LNA-modified ASOs”). Because of this unpredictability, the evidence of the Klar Declaration (which is limited to gapmers have at least 2 LNAs per wing) cannot be extended to oligomers having only a single LNA or oligomers that do not comprise LNAs in each wing.
Paragraph 10 of the Declaration addresses the Burel reference and appears to be intended to suggest that adding LNAs will not automatically result in a good ASO.  As noted above, the Office agrees.  The Burel reference does not affect the rejection, or the evaluation of the results of the Klar Declaration as applied to the claims.  
For these reasons the rejection of claims 1, 4, and 7 is maintained.

Conclusion
No claim is allowed.  Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:00 AM and 3:30  PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635